UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7798


MICHAEL ANTHONY PROZER, III,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Timothy M. Cain, District Judge.
(9:14-cv-01249-TMC)


Submitted:   April 28, 2015                   Decided:   May 1, 2015


Before MOTZ and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Anthony Prozer, III, Appellant Pro Se. Barbara Murcier
Bowens, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Anthony Prozer, III, appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed under the Federal Tort

Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680 (2012).             We have

reviewed the issues Prozer raises in his informal opening and

supplemental briefs and find no reversible error.           Accordingly,

we   affirm   for   the   reasons   stated   by   the   district    court. *

Prozer v. United States, No. 9:14-cv-01249-TMC (D.S.C. Nov. 25,

2014).    We deny Prozer’s motion to stay his appeal and his

motions for injunctive relief.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




     *
        Prozer argues that the district court assessed his
complaint under 42 U.S.C. § 1983 (2012), citing one such
reference on the judgment form.   But the magistrate judge and
the district court properly analyzed Prozer’s claims under the
Federal Tort Claims Act.   The error on the judgment form is
plainly a clerical one.



                                    2